Title: To James Madison from Joseph Wheaton, 10 December 1812 (Abstract)
From: Wheaton, Joseph
To: Madison, James


10 December 1812, Canton, Ohio. Explains that he received an assistant deputy quartermaster’s appointment on 10 Aug. 1812 and was directed by the secretary of war on 14 Aug. to proceed to Pennsylvania to deliver commissions to three captains and the officers of three infantry companies who had tendered their services to JM “and to furnish those companies with funds instead of rations & transportation to enable them to reach the rendevous, their place of distination.”
Before he had completed this task, news of Hull’s surrender reached him. Having had a full opportunity to learn the feelings of the people on the matter, he decided to await the secretary of war’s further commands and in the meantime to make himself useful. He stopped in Pittsburgh for some time, sending the secretary of war several letters from that place, and he viewed troops of cavalry, infantry, and riflemen, which he also supplied, in addition to the first three companies he had been directed to supply and march. He also viewed for four weeks those who had tendered their services to the governor of Pennsylvania, as well as the drafted militia of that state that had assembled at Meadville and on the Allegheny River opposite Pittsburgh. Believed that the volunteer companies that had tendered their services to JM “would behave Some thing like Soldiers” because of the regard they expressed for JM and their zeal, and he “was led to Say much to the Secretary at war respecting them.” However, several of those companies have exhibited conduct “indescribable base, by desertion, robbery—and every Species of disorder—those from the neighbourhood of Union Town Pa. particularly.” But he has learned that Butler’s troops from Pittsburgh and Alexander’s from Greensburg are with General Harrison and have acquitted themselves well.
“The Brigaid which rendesvous’d at Meadville under Command of Genl. Tannehill were little Short of an organised band of robbers—and those near Pittsburg commanded by Genl. Crooks were of the Same charecter and discription—and of the 2000 men which were to constitute each Brigade, I am persuaded—they cannot now muster twelve hundred each—that from all the concuring circumstances—of desertion robbery’s disorderly & Mutinous conduct with waist of public property—together with the disgust given to the inhabitants, and the hard expressions levelled at yourself and the Secretary at war—it is Self evident that nothing substantial can be expected, or looked for, in this Species of troops—to say nothing of how much the Honor of the country is Shattered where ever they march.”
Believes it would not become him to ask JM to recommend an additional 30,000 infantry regulars, but it is his opinion “that Such an encrease properly officered would Save Millions of expence to the nation—insure Success to every interprise, and create an additional Glory around your Head.”
“The attention which the legislature has been called to give to the Soldiers compensation—If it could have been an increase of bounty to have induced the Soldier to inlist would have a most beneficial effect—but Sir Such are the habits of Soldiers—that experience has Shewn, that the less money he gets the better his health is preserved when he is well fed and cloathed—and consequently the more Service he renders to His country—because when he has money he will lay it out for ardent Spirrits and with it he will be intoxicated, confined, & punishd.”
The ordnance and military stores in the care of Captain Gratiot of the Corps of Engineers and himself are on their way to General Harrison, from whom they had an express “this day” from Franklinton. “We were Obliged to halt at this place three days, to Shoe our horses, and to repair gun carriages and wagons which have received considerable injury from the very uncommon bad roads.” These repairs will be completed in two days, and he expects “to reach Wooster on Wednesday.” Hopes to reach Mansfield by Sunday. “The frost for three days past gives us hope of firmer roads.”
